Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Patent Application Publication 2015/0379894) in view of Hedenfalk (U.S. Patent Application Publication 2008/ 0203072) .
Regarding claim 1, Becker discloses an arc welding system, comprising: a welding torch (abstract, element 14); a welding power supply (fig. 1, element 28, ¶82) configured to provide an electrical power output to the welding torch; and … comprising a user interface (60) for adjusting a plurality of welding parameters of the welding power supply (¶0090), wherein the user interface comprises a display (62), and the robot control pendant includes a processor (20, “processor”) configured to receive respective settings of the plurality of welding parameters (¶0164, position of torch14) and automatically adjust (¶0182, automatically) one or more of the settings based on a welding angle of the welding torch (¶0142, work angle 328 fig. 20).
Becker does not disclose a robot control pendant and wherein the processor is configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable weave shapes, and configured to output to a robot controller a selected one of the plurality of selectable weave shapes for controlling movements of the welding torch.  
However, Hedenfalk teaches a robot control pendant (¶0008)and wherein the processor is configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable weave shapes (Hedenfalk, fig. 8c), and configured to output to a robot controller a selected one of the plurality of selectable weave shapes for controlling movements of the welding torch (Hedenfalk, ¶¶0036, ¶0039, 0041, “other parameters…weave [] angles”;  “The weaving data is then used by the control system of the robot for the calculation of robot movement to enable the robot to carry out the desired weaving movement”; and  “the operator selects…” the pattern).  Hedenfalk teaches a device for getting feedback from weaving parameters, and they can even be selected, as above.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker with the teachings of Hedenfalk, to have the parameter-adjustment system of Becker modified with the weaving-selection feedback system of Hedenfalk, in order to put the parameters of Hedenfalk (weave selection) into the parameter adjustment system of Becker, in order to potentially optimally and easily pick (based on graphics) a chosen weld or weave and process the workpiece, based on the proper feedback (including angle) and weave performed by the welding torch.

In the alternative, these claims could also be rejected under §103 as obvious over Hedenfalk (U.S. Patent Application Publication 2008/ 0203072) in view of Becker (U.S. Patent Application Publication 2015/0379894), the references largely teaching the same essential things as they do in the other order (taking into account some modest reinterpretation, like who has to teach the “interface”, but they both have one).
For instance, regarding claim 1, Hedenfalk discloses a system comprising: a robot control pendant (¶0008) comprising a user interface (Hedenfalk, ¶0039, input means) for adjusting a plurality of welding parameters of the welding power supply, wherein the user interface comprises a display (Hedenfalk, ¶0008, display screen), and the robot control pendant includes a processor (¶0017 processor) configured to receive respective settings of the plurality of welding parameters (Hedenfalk, ¶0007 receiving weaving parameters; ¶0036, “angle” and other parameters) and automatically (¶0013 “weaving data is automatically created”) adjust one or more of the settings based on a welding angle of the welding torch (Hedenfalk,¶0043, adjusts values of weaving pattern), and wherein the processor is configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable weave shapes (fig. 8c).  Hedenfalk does not disclose a welding torch; a welding power supply configured to provide an electrical power output to the welding torch; and configured to output to a robot controller a selected one of the plurality of selectable weave shapes for controlling movements of the welding torch.  However, Hedenfalk is primarily for computing and simulating, so the reference does not deal with actual welding performance.  However, it is clear that these types of simulations are supposed to be used with real welder, as the Field of the Invention makes clear (Hedenfalk, ¶0001, “The invention is particularly useful in connection with programming an industrial robot to perform a welding process”).  And Becker teaches a welding torch (Becker, 14); a welding power supply  (Becker, 28) configured to provide an electrical power output to the welding torch; and configured to output to a robot controller a selected one of the plurality of selectable weave shapes for controlling movements of the welding torch (shapes are chosen as in Hedenfalk fig. 8c, but that they can work with Becker and make the parameters real, Becker, ¶0001, “[t]he welding data includes welding parameters, including a work angle of a welding torch, etc.”; Becker, ¶0088, a computer makes the welding simulation real; Becker, ¶¶0146, 0148, ¶0165, data from welding, data to welders through feedback).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hedenfalk with the teachings of Becker, to have the simulation software work with the real software to plug into real welders to affect real change, and to make the simulation work with real welders, as even Hedenfalk indicates. 
(The subsequent rejections rely, in their first lines, on the first rejection above, for convenience sake)

Regarding claim 2, Becker in view of Hedenfalk teach all the limitations of claim 1, as above, and further discloses a system wherein the processor is further configured to analyze the settings of the plurality of welding parameters (Becker, ¶0151, “analysis of a weld”) and control the display to display a pictograph warning (Becker, ¶0090),  associated with a current parameter setting, based on a result of analyzing the settings of the plurality of welding parameters, wherein said pictograph warning graphically indicates an adjustment direction for the current parameter setting (¶0090, “The visual indicators may be configured to indicate or display data and/or images corresponding to a weld, welding training, and/or welding software. For example, the visual indicators may be configured to indicate a welding torch orientation, a welding torch travel speed, a welding torch position, a contact tip to workpiece distance, an aim of the welding torch, training information for the welding operator, and so forth”).  

Regarding claim 3, Becker in view of Hedenfalk teaches all the limitations of claim 2, as above, but does not further teach, explicitly wherein said processor is further configured to display a plurality of weld bead pictographs along with graphical indications of the adjustment direction.   As noted above, Becker does teach that pictographs could be used as graphical indications.  As well, Becker teaches that “the welding software may determine where a weld bead should be positioned within the welding operator's field of view and the welding software displays the weld bead on the display device with the image of the welding torch 14 and other objects in the welding environment (Becker, ¶0156).  The welder can also suggest and/or simulate with images of the weld bead to suggest how to deal with an anomaly, for instance (Becker, ¶0026).  However, given that the device can give a plurality of graphical options when dealing with the weave (Hedenfalk, fig. 8c, as combined above) and that it may ask for operator participation in selecting for the bead, and the bead may be displayed graphically (Becker, ¶0026), it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker in view of Hedenfalk to have a plurality of graphical options of beads with indications of adjustments, in order to select the desired welding bead should more information be asked of from the operator, as per Becker (¶0026).

Regarding claim 4, Becker in view of Hedenfalk teaches all the limitations of claim 2, as above, and further teaches a system wherein the processor is further configured to compare the settings of the plurality of welding parameters to one or more ranges of settings supplied by the welding power supply (¶0135, for instance, where the plurality of welding parameters of a class are compared to those for particular welder, compared to those that are desired generally by a class or operation, fig. 18).

Regarding claim 5, Becker in view of Hedenfalk teaches all the limitations of claim 1, as above, but does not further teach a system comprising a memory accessible by the processor and storing a welding template that includes the settings of the plurality of welding parameters and a range of welding angles, wherein the processor is configured to automatically adjust said one or more of the settings of the plurality of welding parameters when the welding angle is outside of the range of welding angles.  However, although he does not explicitly teach about data outside of a range of appropriate welding angles, Becker does teach for the constant analysis of data compared to storage data and model data, and even real-time sending corrective data to the welding machine (Becker, ¶¶146-147, “ Additionally, or in the alternative, the one or more determined properties may be transmitted to the data storage system 318, such as via the network 38. In some embodiments, the computer 18 may determine properties of the welding session (e.g., welding assignment) while receiving the welding data associated with the welding session. That is, the computer 18 may determine properties (e.g., penetration, porosity, strength, appearance) substantially in real-time while the operator is performing the welding session”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the teachings of Becker in view of Hedenfalk, looking at ways, in other places, that Becker is responsive to parameters and making real-time changes, to have data of proper weaving and angles in the memory and when the received data is out of the proper range for the appropriate weld, the invention will change that method to make within specification.

Regarding claim 6, Becker in view of Hedenfalk teaches all the limitations of claim 5, as above, and further teaches a system wherein the welding angle is predetermined by the processor and includes each of a work angle, a travel angle, and a level angle, and the range of welding angles includes each of a work angle range, a travel angle range, and a level angle range (Hedenfalk, ¶0034, takes into account all these angles, and it would have been combined in the combination above when trying to assess and select the weaving patterns, “Other parameters to be set are for example the weave direction angle, weave tilt angle, weave orientation angle, and weave centre bias”).  

Regarding claim 7, Becker in view of Hedenfalk teaches all the limitations of claim 1, as above, and further teaches a system comprising a robot controller, wherein the robot control pendant is operatively connected to the robot controller (Hedenfalk, ¶0008, these things may be chosen from the weaving parameters in the pendant, and then ¶0013, this may be used with “the control system of the robot” used for actually welding with the weaving pattern; This would have been incorporated above, when Hedenfalk was combined with Becker, combining the graphical system that chose parameters with the actual system of Becker.  Further, the Field of the Invention of Hedenfalk, ¶0001, is “programming an industrial robot to perform a welding process, such as arc welding” ).  

Regarding claim 8,  Becker discloses an arc welding system, comprising: a power supply (28) configured to provide a welding output to a welding electrode (Becker, electrode 174, ¶0091); a welding torch (abstract, element 14) that includes the welding electrode (¶0091, wire electrode extends along an axis of the torch); a user interface (60) for adjusting a plurality of welding parameters (Becker, ¶0090), wherein the user interface comprises a display (62, fig. 3); and a processor (20; ¶0080) operatively connected to the user interface to receive respective settings of the plurality of welding parameters (Becker, ¶0136), wherein the processor is configured to analyze the settings of the plurality of welding parameters (¶0151, “analysis of a weld”) and control the display to display a pictograph warning (¶0090),  associated with a current parameter setting, based on a result of analyzing the settings of the plurality of welding parameters, 
wherein said pictograph warning graphically indicates an adjustment direction for the current parameter setting (¶0090, “The visual indicators may be configured to indicate or display data and/or images corresponding to a weld, welding training, and/or welding software. For example, the visual indicators may be configured to indicate a welding torch orientation, a welding torch travel speed, a welding torch position, a contact tip to workpiece distance, an aim of the welding torch, training information for the welding operator, and so forth”), …
wherein the processor is configured to automatically adjust one or more of the settings of the plurality of welding parameters based on a predetermined welding angle of the welding torch (¶0182, parameter angle, and “As may be appreciated, the welding system 10 may select the welding parameter automatically without input from a welding operator”).
Becker does not disclose wherein the processor is configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable 21weave shapes, and output a selected one of the plurality of selectable weave shapes to control movements of the welding torch and wherein said processor is further configured to display a plurality of example weld bead pictographs along with graphical indications of said adjustment direction
However, Hedenfalk teaches wherein the processor is configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable weave shapes(Becker, fig. 8c), and configured to output to a robot controller a selected one of the plurality of selectable weave shapes for controlling movements of the welding torch (¶¶0036, ¶0039, 0041, “other parameters…weave [] angles”;  “The weaving data is then used by the control system of the robot for the calculation of robot movement to enable the robot to carry out the desired weaving movement”; and  “the operator selects…” the pattern).  Hedenfalk teaches a device for getting feedback from weaving parameters, and they can even be selected, as above.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker with the teachings of Hedenfalk, to have the parameter-adjustment system of Becker modified with the weaving-selection feedback system of Hedenfalk, in order to put the parameters of Hedenfalk (weave selection) into the parameter adjustment system of Becker, in order to potentially optimally and easily pick (based on graphics) a chosen weld or weave and process the workpiece, based on the proper feedback (including angle) and weave performed by the welding torch.

Regarding the weld bead pictographs, as noted above, Becker does teach that pictographs could be used as graphical indications.  As well, Becker teaches that “the welding software may determine where a weld bead should be positioned within the welding operator's field of view and the welding software displays the weld bead on the display device with the image of the welding torch 14 and other objects in the welding environment (Becker, ¶0156).  The welder can also suggest and/or simulate with images of the weld bead to suggest how to deal with an anomaly, for instance (Becker, ¶0026).  However, given that the device can give a plurality of graphical options when dealing with the weave (Hedenfalk, fig. 8c, as combined above) and that it may ask for operator participation in selecting for the bead, and the bead may be displayed graphically (Becker, ¶0026), it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker in view of Hedenfalk to have a plurality of graphical options of beads with indications of adjustments, in order to select the desired welding bead should more information be asked of from the operator, as per Becker (¶0026).

 

Regarding claim 9, Becker in view of Hedenfalk teach all the limitations of claim 8, as above, and further teach a system wherein the processor is further configured to compare the settings of the plurality of welding parameters to one or more ranges of settings supplied by the power supply  (Becker, ¶0135, for instance, where the plurality of welding parameters of a class are compared to those for particular welder, compared to those that are desired generally by a class or operation, fig. 18).

Regarding claim 10, Becker in view of Hedenfalk teach all the limitations of claim 8, as above, and but does not further teach a system comprising a memory accessible by the processor and storing a welding template that includes the settings of the plurality of welding parameters and a range of welding torch angles, wherein the processor is configured to automatically adjust said one or more of the settings of the plurality of welding parameters when the predetermined welding angle is outside of the range of welding torch angles.   However, although he does not explicitly teach about data outside of a range of appropriate welding angles, Becker does teach for the constant analysis of data compared to storage data and model data, and even real-time sending corrective data to the welding machine (¶¶146-147, “ Additionally, or in the alternative, the one or more determined properties may be transmitted to the data storage system 318, such as via the network 38. In some embodiments, the computer 18 may determine properties of the welding session (e.g., welding assignment) while receiving the welding data associated with the welding session. That is, the computer 18 may determine properties (e.g., penetration, porosity, strength, appearance) substantially in real-time while the operator is performing the welding session”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the teachings of Becker in view of Hedenfalk, looking at ways, in other places, that Becker is responsive to parameters and making real-time changes, to have data of proper weaving and angles in the memory and when the received data is out of the proper range for the appropriate weld, the invention will change that method to make within specification.


Regarding claim 11, Becker in view of Hedenfalk teach all the limitations of claim 10, as above, and further teach a system wherein the predetermined welding angle includes each of a work angle, a travel angle, and a level angle, and the range of welding torch angles includes each of a work angle range, a travel angle range, and a level angle range (Hedenfalk, ¶0034, takes into account all these angles, and it would have been combined in the combination above when trying to assess and select the weaving patterns, “Other parameters to be set are for example the weave direction angle, weave tilt angle, weave orientation angle, and weave centre bias”).  .  

Regarding claim 12, Becker in view of Hedenfalk teach all the limitations of claim 8, as above, but do not, in this configuration, further teach a system comprising a robot control pendant that includes the user interface and the processor.  However, Hedenfalk teaches a pendant (¶0008, pendant), and a user interface (claim 22, a graphical interface) and a processor (0017).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Becker in view of Hedenfalk, with the further teachings of Hedenfalk so that these devices, in combination above, would help the invention be more efficient with a pendant and processor, making the controller more available and easier to use, while it is already recognized Becker already teaches a user interface (¶0039, input means) includes a processor (¶0017 processor), to make sure that all the proper parameters are dealt with.

Regarding claim 13, Becker discloses arc welding system, comprising: a welding torch (14); a welding power supply (28) configured to provide a welding output to the welding torch;…; and 22wherein the processor is further configured to receive respective settings of the plurality of welding parameters (Becker, ¶0136) and analyze the settings of the plurality of welding parameters (¶0151, “analysis of a weld”) and control the display to display a pictograph  (¶0090),  associated with a current parameter setting, based on a result of analyzing the settings of the plurality of welding parameters, wherein said pictograph warning graphically indicates an adjustment direction for the current parameter setting (¶0090, “The visual indicators may be configured to indicate or display data and/or images corresponding to a weld, welding training, and/or welding software. For example, the visual indicators may be configured to indicate a welding torch orientation, a welding torch travel speed, a welding torch position, a contact tip to workpiece distance, an aim of the welding torch, training information for the welding operator, and so forth”).
However, Becker does not disclose a robot control pendant comprising a user interface for adjusting a plurality of welding parameters of the welding power supply, wherein the user interface comprises a display, and the robot control pendant includes a processor configured to control the display to display simultaneously respective pictographs graphically depicting a plurality of selectable weave shapes, and output a selected one of the plurality of selectable weave shapes to control movements of the welding torch.
However, Hedenfalk teaches a robot control pendant (¶0008, pendant) comprising a user a user interface (Hedenfalk, ¶0039, input means) interface for adjusting a plurality of welding parameters of the welding power supply, wherein the user interface comprises a display (¶0008, display screen), and wherein the robot control pendant includes a processor (Hedenfalk, ¶0017 processor) configured to control the display to display simultaneously respective pictographs graphically depicting in perspective three-dimensional views of a plurality of selectable weave shapes (Hedenfalk, fig. 8c), and 23output to a robot controller a selected one of the plurality of selectable weave shapes (¶¶0036, ¶0039, 0041, “other parameters…weave [] angles”;  “The weaving data is then used by the control system of the robot for the calculation of robot movement to enable the robot to carry out the desired weaving movement”; and  “the operator selects…” the pattern).  
Hedenfalk teaches a device for getting feedback from weaving parameters, and they can even be selected, as above.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker with the teachings of Hedenfalk, to have the parameter-adjustment system of Becker modified with the weaving-selection feedback system of Hedenfalk, in order to put the parameters of Hedenfalk (weave selection) into the parameter adjustment system of Becker, in order to potentially optimally and easily pick (based on graphics) a chosen weld or weave and process the workpiece, based on the proper feedback (including angle) and weave performed by the welding torch.

Regarding claim 14, Becker in view of Hedenfalk teach all the limitations of claim 13, as above, and further teach a system wherein the processor is further configured to display a plurality of example weld bead pictographs along with graphical indications of said adjustment direction. However, as noted above, Becker does teach that pictographs could be used as graphical indications.  As well, Becker teaches that “the welding software may determine where a weld bead should be positioned within the welding operator's field of view and the welding software displays the weld bead on the display device with the image of the welding torch 14 and other objects in the welding environment (Becker, ¶0156).  The welder can also suggest and/or simulate with images of the weld bead to suggest how to deal with an anomaly, for instance (Becker, ¶0026).  However, given that the device can give a plurality of graphical options when dealing with the weave (Hedenfalk, fig. 8c, as combined above) and that it may ask for operator participation in selecting for the bead, and the bead may be displayed graphically (Becker, ¶0026), it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker in view of Hedenfalk to have a plurality of graphical options of beads with indications of adjustments, in order to select the desired welding bead should more information be asked of from the operator, as per Becker (¶0026).


Regarding claim 15, Becker in view of Hedenfalk teach all the limitations of claim 13, as above, and further teach a system wherein the processor is further configured to compare the settings of the plurality of welding parameters to one or more ranges of settings supplied by the welding power supply (Becker, ¶0135, for instance, where the plurality of welding parameters of a class are compared to those for particular welder, compared to those that are desired generally by a class or operation, fig. 18)

Regarding claim 16, Becker in view of Hedenfalk teach all the limitations of claim 13, as above, but does not further teach a system comprising a memory accessible by the processor and storing a welding template that includes the settings of the plurality of welding parameters and a range of welding angles, wherein the processor is configured to automatically adjust said one or more of the settings of the plurality of welding parameters when a welding angle of the welding torch is outside of the range of welding angles.  
However, although he does not explicitly teach about data outside of a range of appropriate welding angles, Becker does teach for the constant analysis of data compared to storage data and model data, and even real-time sending corrective data to the welding machine (Becker, ¶¶146-147, “ Additionally, or in the alternative, the one or more determined properties may be transmitted to the data storage system 318, such as via the network 38. In some embodiments, the computer 18 may determine properties of the welding session (e.g., welding assignment) while receiving the welding data associated with the welding session. That is, the computer 18 may determine properties (e.g., penetration, porosity, strength, appearance) substantially in real-time while the operator is performing the welding session”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the teachings of Becker in view of Hedenfalk, looking at ways, in other places, that Becker is responsive to parameters and making real-time changes, to have data of proper weaving and angles in the memory and when the received data is out of the proper range for the appropriate weld, the invention will change that method to make within specification.

Regarding claim 17, Becker discloses an arc welding system, comprising: a welding torch (Becker, abstract, element 14); a welding power supply (28) configured to provide an electrical power output to the welding torch; 
However, Becker does not disclose a robot control pendant comprising a user interface for adjusting a plurality of welding parameters of the welding power supply, wherein the user interface comprises a display, and wherein the robot control pendant includes a processor configured to control the display to display simultaneously respective pictographs graphically depicting in perspective three-dimensional views of a plurality of selectable weave shapes, and 23output to a robot controller a selected one of the plurality of selectable weave shapes. 
However, Hedenfalk teaches a robot control pendant (Hedenfalk, ¶0008, pendant) comprising a user a user interface (Hedenfalk, ¶0039, input means) interface for adjusting a plurality of welding parameters of the welding power supply, wherein the user interface comprises a display (Hedenfalk, ¶0008, display screen), and wherein the robot control pendant includes a processor (Hedenfalk, ¶0017 processor) configured to control the display to display simultaneously respective pictographs graphically depicting in perspective three-dimensional views of a plurality of selectable weave shapes (Hedenfalk, fig. 8c), and 23output to a robot controller a selected one of the plurality of selectable weave shapes (¶¶0036, ¶0039, 0041, “other parameters…weave [] angles”;  “The weaving data is then used by the control system of the robot for the calculation of robot movement to enable the robot to carry out the desired weaving movement”; and  “the operator selects…” the pattern).  
Hedenfalk teaches a device for getting feedback from weaving parameters, and they can even be selected, as above.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker with the teachings of Hedenfalk, to have the parameter-adjustment system of Becker modified with the weaving-selection feedback system of Hedenfalk, in order to put the parameters of Hedenfalk (weave selection) into the parameter adjustment system of Becker, in order to potentially optimally and easily pick (based on graphics) a chosen weld or weave and process the workpiece, based on the proper feedback (including angle) and weave performed by the welding torch.

Regarding claim 18, Becker in view of Hedenfalk teach all the limitations of claim 17, as above, and further teach a system wherein the processor is further configured to receive respective settings of the plurality of welding parameters (¶0151, “analysis of a weld”) and control the display to display a pictograph warning (¶0090),  associated with a current parameter setting, based on a result of analyzing the settings of the plurality of welding parameters, wherein said pictograph warning graphically indicates an adjustment direction for the current parameter setting (¶0090, “The visual indicators may be configured to indicate or display data and/or images corresponding to a weld, welding training, and/or welding software. For example, the visual indicators may be configured to indicate a welding torch orientation, a welding torch travel speed, a welding torch position, a contact tip to workpiece distance, an aim of the welding torch, training information for the welding operator, and so forth”).    

Regarding claim 19, Becker in view of Hedenfalk teach all the limitations of claim 18, as above, but does not further teach a system wherein the processor is further configured to display a plurality of example weld bead pictographs along with graphical indications of said adjustment direction.  However, as noted above, Becker does teach that pictographs could be used as graphical indications.  As well, Becker teaches that “the welding software may determine where a weld bead should be positioned within the welding operator's field of view and the welding software displays the weld bead on the display device with the image of the welding torch 14 and other objects in the welding environment (Becker, ¶0156).  The welder can also suggest and/or simulate with images of the weld bead to suggest how to deal with an anomaly, for instance (Becker, ¶0026).  However, given that the device can give a plurality of graphical options when dealing with the weave (Hedenfalk, fig. 8c, as combined above) and that it may ask for operator participation in selecting for the bead, and the bead may be displayed graphically (Becker, ¶0026), it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Becker in view of Hedenfalk to have a plurality of graphical options of beads with indications of adjustments, in order to select the desired welding bead should more information be asked of from the operator, as per Becker (¶0026).
Regarding claim 20, Becker in view of Hedenfalk teach all the limitations of claim 18, as above, and further teaches a system wherein the processor is further configured to automatically adjust (Becker, ¶0182, automatically) one or more of the settings based on a welding angle of the welding torch (Becker, ¶0142, work angle 328 fig. 20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761